Citation Nr: 0623257	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-26 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post traumatic stress disorder.

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post traumatic stress disorder.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a shell fragment wound to the 
right hand.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from August 1951 to 
July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which granted service connection 
for post traumatic stress disorder (PTSD) and residuals of a 
shell fragment wound to the right hand, assigning a 30 
percent disability rating for PTSD and a 10 percent rating 
for the right hand disability. 

A hearing before the undersigned sitting at the RO was held 
in February 2006.  A transcript of that hearing is of record. 

The issues of entitlement to initial disability evaluations 
in excess of 50 percent for PTSD and 10 percent for residuals 
of a shell fragment wound to the right hand, addressed in the 
"REMAND" portion of this decision, are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The objective findings associated with service-connected PTSD 
include competent evidence of difficulty understanding 
complex commands, short-term and long-term memory impairment, 
disturbances of motivation and mood, and difficulty retaining 
highly learned materials. 



CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.126, 4.130, Diagnostic Codes 9411, 9440 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated February 2003.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's February 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish service connection, requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain medical records and other relevant evidence 
on his behalf, and essentially made the veteran aware that he 
should submit any evidence he had that pertained to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, private and VA medical reports, which will be 
addressed as pertinent.  An executed waiver, dated February 
2006, allows the Board to consider private medical records 
submitted directly to the Board during the February 2006 
hearing before the undersigned.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

As to the veteran's increased evaluation for PTSD, the Board 
notes that while it is granting the veteran's evaluation to 
50 percent, the veteran has not been provided with adequate 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability, and 
therefore, the Board finds, as discussed below, that the 
portion of the veteran's claim that is not being allowed, 
that is, an increased rating above 50 percent for PTSD, must 
be remanded for compliance with the United States Court of 
Appeals for Veterans Claims decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds it is not 
prejudicial to proceed to grant the veteran an increased 
rating for PTSD, and then remand that portion of the 
veteran's increased rating claim that was not granted, so 
that the veteran can be given notice of the applicable law.  
Any defect with regard to the effective date portion of the 
notice will be rectified by the agency of original 
jurisdiction when effectuating the award.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2005).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2005).  An evaluation shall not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2005).  The available ratings for PTSD are set 
forth under 38 C.F.R. §§ 4.130, Diagnostic Codes 9411, 9440 
(2005) and provide for disability evaluations ranging from 
noncompensable to 100 percent.  




VA nomenclature for rating service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2005).  The DSM-IV contains a Global 
Assessment Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness.  The higher 
the score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted 
when there are some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is functioning 
pretty well and has some meaningful interpersonal 
relationships.  GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (e.g., flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Assn. Diagnostic and Statistical Manual 
of Mental Disorders (4th. ed., 1994).

The veteran's PTSD has been rated 30 percent disabling for 
the entire appeal period.  Under Diagnostic Code 9440, a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9440.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

The report of a May 2003 fee-based VA examination reflects 
that the veteran denied suicidal or homicidal ideations.  The 
veteran reported having nightmares, impaired concentration 
and memory, severe mood swings, and emotional outbursts.  He 
reported feeling depressed and avoided discussion concerning 
the Korean War or any other war.  The veteran reported being 
able to perform all of his own hygienic needs, such as 
dressing, brushing his teeth, and bathing. 

On objective examination, the veteran was clean, well dressed 
and groomed.  Impairment of short-term and long-term memory 
was noted.  During concentration tests, the veteran was 
unable to do serial sevens.  Alternating tasks were performed  
with mild to moderate errors.  The veteran's mood was 
dysthymic and his affect blunted.  The veteran described 
hyper-vigilance along with startle reflex and a past history 
of anhydonian.  He was extremely concrete and could not 
abstract the two proverbs asked of him.  The veteran was 
unable to perform a three-step directorate involving his 
taking a piece of paper from the examiner, folding it, and 
handing the folded paper back to the examiner.  The veteran's 
insight and judgment were mildly to moderately guarded.  
There was no obvious evidence of psychomotor agitation or 
retardation.  The veteran was able to link thoughts together 
adequately for most of the examiner's questions, and was not 
overly tangential or circumferential.  The veteran did not 
display any evidence of loosening of associations.  There was 
no evidence of bizarre delusions or ideas of reference.  The 
veteran did not appear to be responding to internal stimuli 
during the examination and there was no evidence of psychotic 
markers.  The report reflects that the veteran is capable of 
managing his own funds.  The examiner assigned a GAF score of 
66. 

The Board notes that VA outpatient treatment records dated 
January 2004, while referencing the veteran's PTSD, are 
negative for indications as to the severity of the veteran's 
disability.

The report of a June 2005 fee-based VA examination reflects 
that the veteran had no suicidal or homicidal ideations.  His 
appearance and hygiene were normal.  He reported that he had 
a lower level of participation in activities of daily living 
and social functioning, that he lacks interest in such 
activities, is withdrawn from others,  and feels paranoid.  
He stated that he stays at home most of the time.

On objective examination, the examiner found that the veteran 
is depressed and anxious, that he has a ritualistic obsession 
thinking about his Korean War  experiences, and he has 
difficulty with retention of highly learned materials.  The 
veteran has difficulty understanding simple commands, has 
difficulty with complex (two- to three-step) commands, forgot 
to complete tasks, has occasional difficulty performing 
activities of daily living, has difficulty establishing and 
maintaining work relationships, has experienced diminished 
social relationships, prefers to be by himself and stays at 
home most of the time, has relatives but no real friends, but 
is not a danger to himself or others, and is mentally capable 
of managing his benefit payments in his own best interests.  
The veteran's orientation, speech, and thought processes are 
normal.  His behavior was appropriate.  The veteran's 
judgment is  intact.  Communication is normal and there were 
no panic attacks.  There is no evidence of delusions, or 
hallucinations or abstract thinking.  The examiner assigned a 
GAF score of 58.

The Board finds that the totality of the evidence reflects 
symptoms warranting a 50 percent rating under Diagnostic Code 
9440.  Competent evidence of record demonstrates that the 
veteran has difficulty understanding complex commands, has 
short-term and long-term memory impairment, disturbances of 
motivation and mood, and difficulty retaining highly learned 
materials, which approximate the criteria for a 50 percent 
disability rating.  The veteran has been assigned GAF ranging 
scores from 58 to 66.  However, considering the evidence as a 
whole and resolving all reasonable doubt in the veteran's 
favor, 38 C.F.R. § 4.3, the Board finds that a 50 percent 
evaluation for the veteran's service-connected PTSD is 
warranted.

The veteran's PTSD is not shown to be so disabling so as to 
warrant an evaluation of 70 percent under Diagnostic Code 
9411.  Essentially, there are no clinical data to 
substantiate evidence of occupational and social impairment, 
with deficiencies in most areas, including work, school, 
family relationships, judgment, thinking, or mood; or such 
symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near- continuous panic or 
depression.  While the veteran may suffer from some level of 
social impairment, in that he has been withdrawn and 
isolative, with minimal socialization, the evidence does not 
show that he necessarily is prevented from establishing and 
maintaining such relationships.  Although the veteran's 
representative stated during the February 2006 hearing that 
the veteran has suicidal ideation, this was not observed 
during either of the May 2003 or June 2005 VA examinations.  
Further, while the veteran has exhibited ritualistic 
obsession in regard to thoughts about his war experiences, 
there is no indication that the obsession interfered with 
routine activities.  See 38 C.F.R. § 4.130, Diagnostic Code 
9440 (criteria for a 70 percent disability rating).

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards." 38 C.F.R. § 3.321(b)(1) (2005).  
In this regard, the Board finds that there has been no 
contention and no showing by the veteran that his PTSD has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  The record 
shows that the veteran left his job as a security guard, not 
because of his PTSD, but, admirably, to care for his wife, 
who is seriously ill.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether the veteran is entitled 
to a staged rating.   See Fenderson v. West, 12 Vet. App. 119 
(1999).  It is the Board's opinion, however, that at no time 
during the pendency of this appeal has the veteran's service-
connected PTSD been anything other than 50 percent disabling.  
As such, a staged rating is not warranted.


ORDER

Entitlement to an initial evaluation for PTSD of 50 percent, 
and no more, is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The veteran contends he is entitled to a higher rating for 
service-connected residuals of a shell fragment wound to his 
right hand.

The veteran received fee-based VA examinations for his right 
hand disability in May 2003 and April 2005.  In June 2005, 
the veteran underwent surgery on his right hand, specifically 
an arthroplasty to remove the trapezium bone.  An undated 
report by surgeon C. Shean, M.D. states that restoration of 
usable range of motion and strength may take up to nine 
months.  The report also states that strength and motion may 
not improve above the preoperative level.  During the 
February 2006 hearing before the undersigned, the veteran's 
daughter stated that the veteran does not yet have full 
function of his right hand.

The June 2005 hand surgery, the post-surgery increase in 
pain, and decreased opposition of the right thumb indicate a 
material change in the veteran's service-connected disability 
of the right hand, subsequent to the April 2005 VA 
examination.

As discussed earlier, the Dingess decision held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for PTSD 
and residuals of a shell fragment wound to the right 
hand, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  
Accordingly, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits 
will be assigned if service connection is awarded, and 
also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and 
an effective date.  
      
Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a higher 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. The RO should request from C. Shean, 
M.D., Kaiser Permanente, and other 
providers, if applicable, copies of all 
health nurse reports and records of 
occupational/physical therapy from 
August 2005 to the present.  All VA 
and/or non-VA medical records received 
should be associated with the claims 
file.

3. The RO should have the veteran 
undergo a VA examination to determine 
the severity of his service-connected 
residuals of a shell fragment wound to 
the right hand.  All required tests and 
studies should be completed as 
appropriate.  All signs and symptoms of 
the right hand disability should be 
provided in detail.  The examiner is 
specifically requested to comment on 
the degree of limitation of motion of 
the thumb and fingers, level of pain, 
and strength of the veteran's right 
hand.  The claims file should be 
provided to and reviewed by the 
examiner, and the examiner should 
indicate in the report that the claims 
file has been reviewed. 

4. Thereafter, the RO should review the 
claims for ratings higher than those 
currently assigned for residuals of a 
shell fragment wound to the right hand 
and PTSD.  If the either claim is 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC) to the veteran, and he should be 
given an opportunity to respond, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


